Title: Resolutions of the Officers of the Virginia Regiment of 1754, 23 November 1772
From: Officers of the Virginia Regiment of 1754
To: 



Fredericksburg 23d Novr 1772

We the Subscribers (being the only Commissioned Officers of the first Virginia Regiment who met at this place pursuant to the request of Colo. George Washington) Have taken into Consideration the State of our affairs respecting the Grant of Land under the Honble Govr Dinwiddies Proclamation (of the 19th of Feby 1754) and finding, that of the 200,000 acres there given, and directed by a Subsequent Order of Council to be laid off in one or more Surveys not exceeding Twenty, that thirteen of them containing 127,899 are actually made, and now in the Secretarys Office for Patenting, have come to the following Resolution’s thereupon.
First—That the Patenting of these Lands in the manner directed by an Order of Council bearing date the 6th day of this Instt Novr is highly agreeable to us, inasmuch as the distribution of the Lands (as far as we are able to judge) appears to be founded in justice, & is certainly consistent with good Policy, to vest the Lands in private hands, before any confirmation of the New Government to the Westward of Us is anounced by Authority.
Second—It appearing to us by the said Order of council, that the legal Title to the said Lands being subjected to an equitable construction, by an offer of Colo. Washington’s at the Council Board, containd in these Words, or Words to this effect
“And Colo. Washington engages, that if at the intended meeting of the several Claimants at Fredericksburg, or in any reasonable Time after, the above distribution should be complaind of

as unequal, & upon a Representation to the Board it should appear to be so, he will give up all his Interest under his Patents & submit to such Regulations as the Board may think fit to prescribe.”
That thô the offer was a proof of his disinterested conduct, and the order expressive of an Intention to administer Impartial Justice, yet in its consequences is like to be attended with apparent disadvantages to the Parties themselves; in as much as by procrastinating the final determination of property, we have less time, & consequently less chance of complying with the Rules of Government for Cultivation &ca; as it cannot be presumd that on Lands so remote, and subjected to such obvious Inconveniencies, any person will run themselves to an extraordinary expence in Building, clearing, Fencing, or Stocking Land which they have no permanent Interest In, and liable to Forfeiture in three years from the date of the Patent, if some one or other of these requisites are not punctually complied with; the doing of which has often been found difficult in the Interior parts of the Country, much more so will it be in those distant and remote; and this reason operating in a still stronger manner in the case of the common Soldiery, many of whom from their dispersd Situation (if any obstacle is thrown in their way after Patenting the Land) will forfeit their Rights before they are apprised of the Grant, it is thought advisable to add therefore
Thirdly—That as it appears to us from the best Information we have been able to obtain, that there is no great inequality in the Land which is already Surveyed—that as the Evil of delay may greatly overbalance the advantage of an after choice—that as a reallotment of the Lands will, in all probability be productive of more trouble & disquietude than the present distribution of them—And, as the principal shares, (under the late order of Council of the 6th Instt) are either Residents in this Colony, or acting by their Agents here, an humble Representation of the case be laid before his Excellency & their Honour’s, praying that an early day may be appointed for the final determination of this matter; (which we hope will not at any rate be later than the next June Court of Oyer) and that they would be pleased to direct in what manner notification of this is to be given; as also at what time the Soldiery are to be advertizd of their Grant, that they may proceed to avail themselves of the benefit of it.

The Subscriber’s at this meeting have also examined the Surveyors Accts &ca; and find a Ballance of £37.12.10 due to him, Independant of his Fees, and that his Legal Fees for Surveying the thirteen Tracts of Land already returnd to the Secretarys Office amounts to £170.16.0—We also find the further Sum of £26.1.0 due to Colo. Washington, for money advancd on the Patent Fees &ca whereupon it is resolvd.
That towards discharging the said contingent Accts each Person claiming as a Field Officer do pay the Sum of £7.9.4; each Captn £4.9.7; and each Subaltern Officer £2.19.9; and that the several Persons in whose names Patents are directed to Issue are to pay the respective Sums due thereupon for Surveying &ca; together with their proportion’s as above into the hands of Colo. George Washington without delay who is to apply it to the purposes abovementioned.

Go: Washington
John West junr
Andw Lewis
Geo. Muse
Jas Craik
Js Mercer atty for Geo. Mercer
Alexr Craig atty for John Polson

